PER CURIAM.
Appellant, Ira Cliton Morris, appeals his sentence upon revocation of community control claiming the trial court improperly found his sentencing scoresheet accurate without requiring corroboration of his prior convictions. The State is required to produce evidence corroborating disputed prior convictions when these are considered for sentencing. See Morgan v. State, 550 So.2d 151 (Fla. 3d DCA 1989). Accordingly, we remand to verify the accuracy of the prior convictions, recalculate the sentencing score-sheet if required, and if also required, resen-tence the defendant pursuant to the sentencing guidelines. See Thompson v. State, 585 So.2d 1130 (Fla. 3d DCA 1991); Brantley v. State 570 So.2d 364 (Fla. 3d DCA), cause dismissed, 576 So.2d 285 (Fla.1990).
Reversed and remanded.